Citation Nr: 0122293	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-05 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to revocation of a 
forfeiture action pursuant to VA law now codified at 
38 U.S.C.A. § 6104(a) (West 1991).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had confirmed service from January 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

In a December 1976 letter, VA informed the veteran that he 
had forfeited his rights to VA benefits pursuant to 38 U.S.C. 
§ 3504(a) (now codified at 38 U.S.C.A. § 6104(a) (West 
1991)).  That statute section provides: "Any person shown by 
evidence satisfactory to the Secretary [of VA] to be guilty 
of mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or of its allies shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary."  The veteran did not initiate an appeal 
of that decision, which therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).  

Subsequently, the veteran submitted multiple claims for VA 
benefits.  Each time, the RO advised him that entitlement to 
benefits had been previously forfeited and that new and 
material evidence was required to reopen a claim for 
revocation of that forfeiture.  In addition to attempting to 
reopen the claim, in his February 2001 statement, the veteran 
claimed clear and unmistakable error in the December 1976 
forfeiture decision.  He set forth specific allegations of 
error in a July 2001 statement.  Review of the claims folder 
reveals work product suggesting that the veteran's claim of 
clear and unmistakable error in the December 1976 forfeiture 
decision had been forwarded to the appropriate personnel for 
adjudication.  However, the Board is not aware that any 
action has yet been taken.   

Clearly, a decision in the veteran's favor on the claim of 
clear and unmistakable error in the December 1976 decision 
would have significant impact on the new and material 
evidence issue now before the Board, such that the issues are 
inextricably intertwined.  Claims that are so related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Smith v. Gober, 236 F.3d 
1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  
Therefore, the Board defers any consideration of the issue 
currently on appeal pending the adjudication of the veteran's 
claim of clear and unmistakable error in the December 1976 
decision.  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the veteran's 
claim of clear and unmistakable error in 
the December 1976 VA decision that 
forfeited all his VA benefits.  

Then, if necessary, the RO should 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen the claim for revocation of 
forfeiture action.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


